 1
 2
 3
 4
 5
 6
 7
 8
 9                   UNITED STATES DISTRICT COURT
10                  EASTERN DISTRICT OF CALIFORNIA
11
12 SAMUEL KOLB, J.K., by and through    No: 2:19-cv-00079-DB
   his Guardian ad Litem, KARIN KOLB,
13
   and KARIN KOLB,                      ORDER RE JOINT STIPULATION
14                                      TO EXTENDED PRETRIAL AND
               Plaintiff,               TRIAL CALENDAR
15
         v.
16
   COUNTY OF PLACER; DEPUTY
17
   CURTIS HONEYCUTT, and DOES 1-
18 10, INCLUSIVE,
19
              Defendants.
20
21
22
23
24
25
26
27
28

     Order
 1           GOOD CAUSE APPEARING, the parties’ joint stipulation requesting a
 2 continuance of the pretrial and trial dates (ECF No. 38) is hereby GRANTED.
 3           The Court sets the following new pretrial and trial dates:
 4
       Matter                                       Proposed New Date
 5     Trial (jury)                                 11/30/20
 6     Final Pretrial Conference                    10/02/20
       Hearing on MSJ and last day Court will       07/17/20
 7     hear motions
 8     Discovery Cut-off and Deadline for           05/29/20
       Plaintiff to Amend Complaint to include
 9
       a Monell Claim
10     Rebuttal Expert Disclosures Due              05/01/20
       Defendants’ Expert Disclosures Due           04/17/20
11
       Plaintiffs’ Expert Disclosures Due           04/03/20
12
             IT IS SO ORDERED.
13
14 DATED: January 14, 2020                   /s/ DEBORAH BARNES
15                                            UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    1
     Order
